Citation Nr: 1206775	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-46 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for degenerative disc disease of L4-5 and L5-S1 with lumbosacral strain, rated as 20 percent disabling prior to March 10, 2009, and rated as 40 percent disabling from March 10, 2009.  


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to July 1987.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.  In his substantive appeal, the Veteran requested a Board hearing at the local RO.  However, this request was subsequently withdrawn in October 2010.

In the May 2009 rating decision, the RO increased the low back disability rating to 40 percent, effective March 10, 2009.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status. 
  

FINDING OF FACT

Throughout the course of the appeal, effective October 6, 2006, the Veteran's service-connected degenerative disc disease of L4-5 and L5-S1 with lumbosacral strain has been productive of incapacitating episodes of at least six weeks over the past 12 months; there has been no medical finding of ankylosis.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 60 percent, but no higher, for the Veteran's service connected degenerative disc disease of L4-5 and L5-S1 with lumbosacral strain have been met, effective October 6, 2006.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5243 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran in March 2009, which was prior to the May 2009 rating decision.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  Further, the notice also provided information of the types of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the March 2009 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records, private treatment records and VA examination reports.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in November 2006, January 2008, April 4009 and August 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected low back disability warrants a higher disability rating.  In the instant case, the Board must determine whether a rating in excess of 20 percent is warranted prior to March 10, 2009, and whether a rating in excess of 40 percent is warranted from March 10, 2009.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The general rating formula for the spine provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran filed his current claim for an increased rating on October 6, 2006.  In support of his claim, the Veteran submitted private treatment records as well as records from the Department of Labor.  A December 2004 medical certification for Department of Labor indicated that the Veteran experienced incapacitating episodes three to five times per year.  The evidence showed that in August 2005, the Postal Service was directed by the Department of Labor (DOL) to put the Veteran in a permanent position within certain physical restrictions.  A November 2005 note from D.L., M.D. indicated that the Veteran was under his care and missed work from November 26, 2005 through November 29, 2005 as he was temporarily totally disabled.  A December 2005 DOL letter stated that the Veteran's case had been upgraded from a temporary aggravation of pre-existing degenerative disc disease of lumbar spine to permanent aggravation.  A January 2006 DOL notice indicated that the August 2005 decision was vacated.  The Veteran had returned to part-time restricted duty of 6 hours per day.  It was noted that the Veteran had reached the maximum medical improvement as of November 2005 and was considered to have a permanent impairment.  In March 2006, the Veteran was offered a modified assignment, which the Veteran rejected in April 2006.  A May 2006 handwritten note from his doctor indicated that the Veteran missed work on May 15 and 16, 2006 because he was totally incapacitated.  

A June 2006 private medical report from E.R., M.D. showed that the Veteran had intermittently missed significant work time over the past many years due to back pain.  It was observed that the straight leg raising was negative for sciatica problems.  He had good range of motion in all major joints.  A June 2006 letter from the DOL notified the Veteran that reasons given for refusing a position had been found to be unacceptable as the modified position took into account his limitations as outlined, which indicated that he could work 8 hours per day, with limitations of 2 to 3 hours at a time for standing, sitting, walking, reaching and operating motor vehicles.  In August 2006, he was directed by his employer to furnish an explanation as to why he had not worked since July 25, 2006.  Multiple letters from the Veteran's private doctor in August 2006 indicated that the Veteran was totally incapacitated from July 26, 2006 until August 28, 2006 when he would be able to return to work.  An August 2006 private x-ray showed that the Veteran had mild degenerative disc disease of the lower thoracic and lumbar spine.

September 2006 private evaluations by C.S., M.D. showed complaints of increasing back pain.  He denied bowel or bladder symptoms as well as radiation.  On examination, the Veteran had full range of motion and sensation in the lower extremities was intact.  A contemporaneous EMG/nerve conduction study was normal.  There was no evidence of radiculopathy, myopathy or peripheral neuropathy.  Subsequently that same month, he had L2 transforaminal injections.  An October 2006 report showed that he was status post L2 transforaminal injection, which gave him 70 to 80 percent relief of his symptoms for one month.  He continued to work at the post office and was able to perform his duties.  The Veteran denied any weakness, radiation, numbness or paraesthesias of the lower extremities.  There was also no bladder or bowel incontinence.  On examination, there was no tenderness and range of motion was normal without pain.  Sensation was intact in the lower extremities.  

In October 2006, the Veteran was prescribed a lumbar corset for prolonged standing.  In November 2006, the Veteran presented at the VA urgent care for his low back pain.  The Veteran again denied bowel or bladder incontinence.  Physical examination was positive for lumbar tenderness.  Pain medications were prescribed. 

The Veteran was afforded a VA examination in November 2006.  It does not appear that the claims file was reviewed.  The Veteran reported localized low back pain particularly on the left side that did not radiate down the lower extremities.  It was noted that he was employed with the United States Postal Service as a letter carrier and he missed one day of work in the last year.  On physical examination, there was tenderness and spasms in the paravertebral muscles of the lumbar spine.  Forward flexion was zero to 40 degrees; extension was zero to 20 degrees; right and left lateral rotation was zero to 40 degrees; and right and left lateral flexion was zero to 15 degrees.  Per DeLuca, there was no additional loss of motion due to pain, fatigue weakness or incoordination.  The Veteran did not describe a significant history of flare-ups.  Neurological examination revealed sensory and motor were normal.  Again, the examiner found that the Veteran described one day of incapacitating episodes in the past 12 months.  

In a June 2007 statement, the Veteran reported how his work duties had been restricted due to his low back pain.  He also indicated that he could not lay flat for more than three hours without aggravating his back.  He had to sleep propped up at an angle.  In a follow up September 2007 statement, the Veteran observed that to be eligible for the a 60 percent rating criteria, a person had to be incapacitated for at least six weeks per year.  He reiterated that his duties had been modified because he was no longer able to perform his full duties.  He claimed that he was incapacitated up to 12 weeks a year and should be entitled to 80 percent.  

The Veteran was afforded another VA examination in January 2008.  Again, the claims file was not available for review.  The Veteran reported severe constant pain in his low back.  He also claimed he experienced moderate intermittent numbness and tingling radiating to the left leg approximately three time a day for about ten minutes, which had started approximately five months ago.  He had no weakness or functional loss.  On physical examination, the Veteran had a mild antalgic gait.  He denied the use of any ambulatory devices.  In his occupation as a letter carrier, the Veteran had difficulty with prolonged sitting for more than 40 minutes, standing and walking for more than one hour and bending.  The same restrictions were noted for his activities of daily living.  It was observed that the Veteran went to the gym and lifted weights three times a week.  Range of motion was zero to 90 degrees flexion with pain beginning at 80 degrees; zero to 30 degrees right and left lateral flexion with pain beginning at 20 degrees; zero to 30 degrees right and left rotation with pain beginning at 20 degrees; and zero to 20 degrees extension with pain beginning at 10 degrees.  After repetitive use three times, range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  The Veteran denied any flare-ups or worsening of his back condition.  Neurological examination was normal.  The Veteran denied any incapacitating episodes over the last 12 months.  The diagnosis was lumbar strain with history of degenerative disc disease, mild to moderately active at time of examination.  

A private MRI done that same month showed mild degenerative changes L4-5 and L5-S1.  The following month, the Veteran submitted a statement along with additional evidence showing that he had missed work because he was totally incapacitated from January 1, 2008 to February 12, 2008.  He again stated that his condition warranted a 60 percent rating due to incapacitation.  The accompanying evidence showed that the Veteran missed work from November 27, 2007 to December 3, 2007 because he was incapacitated.  The remaining evidence showed that the Veteran became incapacitated on January 1, 2008 and was able to return to work on February 8, 2008.  Treatment records document treatment for his low back during this time.  A March 2008 private report showed that the Veteran reported that he had returned to work, but not for his full 8 hours per day.  He had also had a second injection and experienced a shooting pain down his left leg which was resolved with an increased Neurontin dose.  

The Veteran was afforded another VA examination in April 2009.  Again, the claims file was not available for review.  The complained of a sharp pain in the lumbar back, but it did not radiate down the legs.  He had some weakness and stiffness, but no fatigability or lack of endurance.  He used no assistive devices, crutches, canes or walkers.  It was observed that the Veteran's usual occupation was letter carrier, but he had been on light duty in recent months.  He worked about an hour and half helping to set up some routes, which meant he took mail and sorted it for one route carrier.  His activities of daily living were limited in that he could stand for an hour and a half, walk for four blocks and climb one flight of stairs.  He could no longer do any heavy workouts such as weight lifting or moderate to heavy exercise like cardio.  Range of motion testing revealed flexion to 40 degrees with pain at 20 degrees; extension to 15 degrees without pain; right flexion to 20 degrees with pain at 10 degrees; left flexion to 30 degrees without pain; right rotation to 20 degrees with pain at 20 degrees; and left rotation to 20 degrees without pain.  After three repetitions, range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  The Veteran reported flare-ups about three times a week during which the pain became stabbing, sharp and throbbing.  There was no tenderness to palpation or muscle spasm.  His muscle strength in the lower extremities was 5 out of 5.  There was no atrophy and muscle tone was good.  The Veteran had no incapacitating episodes over the last 12 months.  Straight leg raising was negative bilaterally.  Light touch and pinprick were intact.  Deep tendon reflexes were +2 ankle jerks bilaterally, but the examiner was unable to elicit knee jerks.  The diagnosis was degenerative disc disease of L4-5 and L5-S1.  

In his September 2009 notice of disagreement, the Veteran reiterated that he felt his rating should be 60 percent or more due to incapacitating episodes.  He stated that he could only work one to three hours per day as a letter carrier.  In his substantive appeal, he indicated that he only worked one and half hours due to his condition.  He then indicated that his rating should be 70 percent due to incapacitating episodes.  

A June 2010 letter from E.R., M.D. indicated that he treated the Veteran for his back disability and he continued to have sporadic episodes of discomfort from back problems and would need to be seen by a spine specialist.  A July 2010 letter from Penn Spine Center indicated that the Veteran was able to return work on August 2, 2010 with restrictions.  

The Veteran was afforded another VA examination in August 2010.  Again, the claims file was not available for review.  The Veteran reported constant pain, but no weakness, stiffness, fatigability or lack of endurance.  There was some pain in the buttock, but it did not radiate beyond that area.  He took pain medications with good relief, but Tramadol made him drowsy.  He also wore a back brace, but denied using any assistive devices on a regular basis.  He was still on light duty.  He serviced half a route a day and worked inside the rest of the day.  His activities of daily living were affected when he took Ultram.  He was able to stand now for four hours and walk for 45 minutes.  He got flare-ups and pain increased with overuse.  The Veteran denied any incapacitating episodes in the past 12 months.  Range of motion was 40 degrees flexion with pain throughout, 10 degrees extension with pain throughout, 25 degrees right and left lateral flexion without pain, and 25 degrees right and left rotation without pain.  With three repetitions, range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  There was no tenderness or muscle spasm.  Muscle strength in the lower extremities was 5/5 bilaterally.  Deep tendon reflexes were +1 bilaterally of the ankle jerks and knee jerks.  There was negative straight leg-raising bilaterally.  Pain and temperature, light touch and pinprick were intact from the knees to toes.  The diagnosis was thoracolumbar sprain and degenerative disk disease.  It was noted that the Veteran also complained of numbness in his left heel.  

In September 2010, the Veteran underwent a Functional Capacity Evaluation to assess his ability to perform duties at work.  It was noted that the Veteran had been on modified duty status for years, but had recently transferred to a new station.  The Veteran was currently not working.  In sum, the Veteran demonstrated some limitations when compared to his job description and recommendations were made for the areas where the Veteran was not able to meet the requirements.    

Initially, the Board turns to rating the Veteran's low back disability under the criteria for intervertebral disc syndrome.  Based on the evidence of record, the Board finds that the Veteran's current level of disability more nearly approximates the criteria for a maximum 60 percent disability rating under the formula for rating intervertebral disc syndrome, which provides for incapacitating episodes of at least six weeks.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243.  The Veteran has consistently described incapacitating episodes of at least six weeks where he missed work over the last few years.  Moreover, the Veteran's assertions are supported by the medical evidence of record, which showed that the Veteran missed at least six weeks of work from May 2006 to December 2007 and again in early 2008.  Moreover, recently, it appears that he missed additional work in August and September 2010.  Further, the evidence clearly demonstrated that even when returning to work, the Veteran had been placed on modified or light duty.  Private treatment records and DOL records indicated that the Veteran had frequent exacerbations and incapacitation three to five times per year.  The Board recognizes that the VA examinations indicated that there were no incapacitating episodes.  However, the claims file, which documented the time that the Veteran had missed from work over the past years, was not available for review at any of the examinations.  

The Board finds that given that the Veteran had some sort of incapacitation for approximately six weeks since 2006 and continues to have frequent exacerbations and be on some sort of modified duty at work, the criteria for a maximum 60 percent disability rating more accurately reflects the current level of disability.  Thus, the Board finds that a 60 percent rating is warranted for the Veteran's service-connected degenerative disc disease, L4-5 and L5-S1.  After reviewing the record and resolving all reasonable doubt in the Veteran's favor, the Board further finds that the 60 percent rating should be effective during that entire period contemplated by this appeal; that is, from October 6, 2006.  Hart.  

Nevertheless, a rating in excess of 60 percent is not warranted.  Under the general rating formula, a 40 percent rating is the maximum rating allowed based on limitation of motion.  Moreover, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the Veteran has been awarded a higher rating than allowed  under limitation of motion codes for the lumbar spine, the analysis required by DeLuca, supra, would not result in a higher schedular rating.  Further, there has been no medical evidence of ankylosis of the lumbar spine so a higher rating is not available under the general rating formula.  

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability.  Although, at times the Veteran has reported radiating pain to the extremities, on examination, strength has been normal and sensation has been intact.  There have also been no reports or findings of bowel or bladder dysfunction.  Thus, an additional separate rating is not warranted for any other neurological symptoms and the Veterans' symptoms are adequately contemplated in the current 60 percent disability rating.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his low back disability.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, the Board has contemplated the Veteran's lay statements and has awarded a 60 percent disability rating based on his descriptions of incapacitating episodes.  In sum, the lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 60 percent rating, but no higher, is warranted for the Veteran's service-connected degenerative disc disease, L4-5 and L5-S1with lumbosacral strain, effective October 6, 2006.  See 38 U.S.C.A. § 5107(b).

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  Moreover, the current disability rating assigned by the Board in this decision fully contemplates the time the Veteran has missed from work due to his service-connected low back disability.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  However, in the instant case, the evidence shows that the Veteran is still employed with the United States Postal Service.  Thus, no further analysis under Rice is necessary.  


ORDER

A 60 percent rating, but no higher, is warranted for the Veteran's service-connected degenerative disc disease, L4-5 and L5-S1with lumbosacral strain, effective October 6, 2006, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


